Citation Nr: 1533281	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for left wrist disability, to include carpal tunnel syndrome and tendonitis. 

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for migraine headaches, to include as secondary to a traumatic brain injury.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a back disability.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bilateral wrist disability, to include carpal tunnel syndrome and tendonitis. 

6.  Entitlement to service connection for a back disability.
7.  Entitlement to service connection for a traumatic brain injury (TBI) and its alleged residuals, to include depression and migraine headaches.

8.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service in the Navy Reserves from April 1996 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; a March 2008 rating decision by the RO in Columbia, South Carolina; and a June 2013 Statement of the Case by the RO in Atlanta, Georgia.  The jurisdiction of the case rests currently with the RO in Atlanta, Georgia.  

The June 2007 rating decision denied service connection for a back disability, migraine headaches, sinusitis, and tendonitis of the left wrist.  The March 2008 rating decision denied service connection for right wrist carpal tunnel.  The June 2013 Statement of Case denied service connection for depression.  
The Veteran has claimed service connection for a TBI, as well as for multiple disabilities associated with the event which she believes caused her TBI (the chairs hitting her head).  The Veteran's contentions warrant issue consolidation, as the claims for migraine headaches, sinusitis, and depression have all been claimed as residuals of her TBI, and have been asserted to be the results of a single injury.  The Board has framed the issue accordingly, as reflected above.   


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 2007, service connection for migraine headaches, a back disability, sinusitis, and a left wrist disability was denied on the basis that those disabilities were not related to her active service.

2.  Evidence received since the June 2007 rating decision denying service connection for migraine headaches, a back disability, sinusitis, and left wrist disability includes VA treatment records, private treatment records, and lay statements; this evidence relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

3.  The preponderance of the evidence of record fails to establish that the Veteran's current back disorder, bilateral wrist issues, and sinusitis are etiologically related to her active service, to include ACDUTRA and INACDUTRA.

4.  The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of TBI residuals which could be attributable to her active service, to include ACDUTRA and INACDUTRA.


CONCLUSIONS OF LAW

1.  The June 2007 RO decision that denied service connection for migraine headaches, a back disability, sinusitis, and a left wrist disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  
2.  New and material evidence has been received to reopen the claims for service connection for migraine headaches, a back disability, sinusitis, and a left wrist disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for TBI, migraine headaches, a back disability, sinusitis, depression, and a bilateral wrist disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran submitted a claim for service connection for migraine headaches, a back disability, sinusitis, and a left wrist disability in September 2006.  The claim was denied by the RO in a June 2007 rating decision based on the lack of nexus with active service (lack of showing of relationship of the Veteran's then-current health problems and her active service).  The June 2007 decision was based on the Veteran's service treatment and personnel records, and VA medical treatment records.   The Veteran did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the June 2007 decision includes VA treatment records,   private treatment records, and lay statements.  The February 2010 lay statement attests to the Veteran experiencing injuries to her back, wrists, and head while on active duty for training.  This evidence is sufficient to meet the very low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claims for service connection for migraine headaches, a back disability, sinusitis, and a left wrist disability are reopened.  38 C.F.R. § 3.156 (2014).

II. Service Connection

The Veteran contends that service connection is warranted for a back disability, a bilateral wrist disability, sinusitis, and a TBI and its residuals (to include depression and migraine headaches).  She asserts that while in service, she injured her back and wrists when she fell in 1998 while on active duty, and that she experienced a TBI when a stack of chairs fell on her head in December 1999, and that she was treated for her symptoms.  She asserts that she has had the enumerated health problems and has received treatment for them since that time.

Importantly, based on a detailed review of the record, it appears that the Veteran's central contention is that all of her problems are related to these injuries. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA. 38 U.S.C.A. §§ 101(24), 106 (West 2014). ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c) (West 2014).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24) (West 2014); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty. 

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R.  § 3.306(a) (2014).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2014); see also Smith, supra, 24 Vet. App. at 48.

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002. 

If a claimant establishes qualifying disease or injury during ACDUTRA or INACDUTRA, the claimant must still show the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Back Disability and Bilateral Wrist Disability 

The Veteran asserts that her back disorder and bilateral wrist disability are related to a fall she experienced while on active duty in 1998.

Here, the Board notes that the Veteran was not on ACDUTRA or INACDUTRA in February 1998.  See Veteran's History of Assignments associated with her Service Personnel Records. 

The Veteran's medical treatment records show that the Veteran tripped on the sidewalk and fell on her left side, hitting her face and left shoulder in February 1998.  She reported arm and neck pain and wrist swelling after the injury.  

In an April 1998 statement, the Veteran reported that she fell on her way to work.   

Medical treatment records from the period following the Veteran's Reserve service show that she complained of back pain on multiple occasions, but that no diagnosis was made.  

VA records and 2003 Worker's Compensation treatment reports show that the Veteran was diagnosed with tendonitis and carpal tunnel syndrome, first of the left wrist and then bilateral, and that she was treated with bilateral wrist splints.  
January 2003 service personnel records indicate that the Veteran was deemed as temporarily unfit for duty due to, partially, back problems.  

A February 2010 lay statement from V.T.K. stated that he witnessed the Veteran falling while on active duty in Kings Bay, Georgia.  

In sum, while the Veteran does have symptoms like back pain and bilateral carpal tunnel and tendonitis, which the Board does not dispute, the above evidence does not warrant entitlement to service connection.

The best medical evidence of record, coupled with the Veteran's service personnel records and the Veteran's own statements, show that the Veteran's back and bilateral wrist disabilities were not incurred in during her ACDUTRA or INACDUTRA service.  

The Veteran's diagnoses of bilateral carpal tunnel and tendonitis, as well as her complaints related to experiencing back pain, occurred during the general time period that the Veteran served in the Naval Reserves, and the diagnoses are not associated with any event that occurred as the result of Reserves service.

It is important for the Veteran to understand that she herself has provided evidence against her own claim in this case.  The Veteran has reported that she injured her back and wrists when she fell on her way to (nonservice) work, and evidence of record shows that she later received Workers Compensation physical therapy for the aforementioned problems.  The Veteran was not in a period of ACDUTRA or INACDUTRA when she experienced her fall in February 1998 and, as such, cannot collect compensation for the injuries which resulted from her fall.

To the extent that the Veteran attempts to relate back and bilateral wrist disabilities to her military service based on her own personal knowledge of medicine and her familiarity with her individual medical history, she is not a trained medical clinician.  The records do not reflect that she has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the relationship of these aforementioned disabilities with her periods of INACDUTRA and ACDUTRA falls outside the realm of common knowledge of a lay person, and she lacks the competence to provide a probative medical opinion to linking the disabilities at issue to her military service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal musculoskeletal disabilities and opine as to their relationship to service and specific incidents of history as they have no formal training/accreditation in internal medicine and orthopedics).

Accordingly, the Board will disallow the Veteran's appeal for VA compensation for a bilateral wrist disability and a back disability.  Because the evidence in this case is not approximately balanced with respect to the merits of the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Sinusitis

The Veteran alleges that she has sinusitis as a result of her service with the Naval Reserves.  

The Veteran's active duty medical records do not show any complaints of, or treatment for, sinus-related issues.  

On her August 2000, May 2004, and November 2004 periodic medical examinations, the Veteran related that she was sensitive to dust, pollen, and insect bites.  On her January 2006 periodic examination, the Veteran reported that she was diagnosed with sinusitis "about 10 years ago."  

Private medical records from March 2001 show that the Veteran was being treated for allergic rhinitis. 

Her February 2002 and December 2002 medical records stated that she was under treatment for chronic allergic rhinitis, and was taking over-the-counter medication for it.  Her allergic rhinitis was noted to be "preexisting."   

Post-service medical records show that the Veteran was noted to have allergic rhinitis and sinus problems several times (for example, January 2007, March 2007).  As such, the evidence shows that the Veteran has a diagnosis of allergic sinusitis.  

The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent and credible evidence of a nexus between the current disability and the inservice disease. 

Service treatment records do not show a diagnosis of sinusitis during a period of ACDUTRA service.  Instead, the service treatment records reference sinusitis as being diagnosed in 1996, and show notations of the Veteran having chronic sinusitis and allergic rhinitis on several occasions, noting that the Veteran took over-the-counter medication for it.  None of the records show a diagnosis of sinusitis during a period of ACDUTRA, the records are mere reports of the Veteran having sinusitis as a chronic, pre-existing condition.  The Veteran is not alleging nor does the evidence show that her sinusitis is related to an injury incurred during a period of INACDUTRA service. 

January 2003 service personnel records indicate that the Veteran was deemed as temporarily unfit for duty due to, partially, chronic allergic rhinitis.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology). 

The only opinion in the file is the Veteran's and the Board has carefully considered the Veteran's lay assertions.  A lay person is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran is competent to report her symptoms, however the diagnosis of sinusitis (allergic or any other type of sinusitis) requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, her allergic sinusitis is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of the sinusitis requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159 (2014).  In this instance, no connection, based on causation has been proposed between allergic sinusitis and service except for the Veteran's own bare statements that are not competent for reasons stated herein. 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has relayed in multiple statements that her sinusitis was due to her ACDUTRA and INACDUTRA service.  While the Veteran is competent to state when her sinusitis began, such allegation is self-serving and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran was informed on multiple occasions that she should submit medical evidence linking her sinusitis to her periods of active service (ACDUTRA), which she failed to do.  The Board notes that the duty to assist a claimant is not a one way street, and to this extent the Veteran has failed to cooperate to the full extent in the development of her claim. Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991). 

Furthermore, the Veteran appears to be an unreliable historian.  While she appears to claim that her sinusitis started during a period of ACDUTRA service in about 1996, none of the service medical records show that she was diagnosed with sinus infections or allergic rhinitis while on active duty.  Neither her Navy Reserve records nor her private medical records show a diagnosis of sinus infections in 1996.  Instead, private medical records first mention sinusitis in March 2001, whereby the physician noted that the Veteran has been treated for allergic rhinitis.  

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for sinusitis. There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

V.  TBI Residuals
 
The Veteran asserts that she experiences residuals from a TBI stemming from an incident which occurred on inactive duty, when she was hit on the head with falling chairs in December 1999.

Here, the Board notes that the Veteran was not on ACDUTRA or INACDUTRA in December 1999.  See Veteran's History of Assignments associated with her Service Personnel Records. 

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show (overall) diagnoses of any residuals of a TBI.  

The Veteran's medical treatment records show that she experienced a closed head injury in December 1999.    

Service and post-service medical records show complaints of, and treatment for, headaches and depression.  It is important for the Board to note here, and for the Veteran to understand, that while the medical evidence shows that the Veteran has the health issues she asserts she has, none of her treatment providers have linked any of her claimed health issues to her periods of ACDUTRA or INACDUTRA, or to any injuries she experienced during those periods.

Private treatment records from March 2001, about two years after the Veteran's head injury, showed that she experienced muscle contraction headaches, and that imagining studies and neurological testing revealed no head injury-related pathology, providing private medical evidence against a finding that she has a TBI.  

April 2004 private medical treatment records show that the Veteran was "in good mental and physical health" and was able to return to Naval Reserve duty without restrictions (following an unrelated surgery).    

A March 2007 VA examiner stated that it was less likely as not that the Veteran's headaches were the result of the in-service injury, as head trauma was not a cause of migraine headaches, providing more evidence against this claim. 

The January 2011 VA examiner found that the Veteran's scores on a battery of tests aimed at assessing her cognitive deficits were "not suggestive of significant cognitive deficits that might be associated with her history of traumatic brain injury."  The examiner noted that the most significant problems presented by the Veteran are her depression and anxiety, which appeared "to be associated with her loss of employment" and "various medical problems and subsequent significant decline in functioning that resulted in her loss of employment.  

This finding would provide more evidence against this claim. 

An April 2011 VA examination and neurological testing performed by VA in May 2011 affirmed the January 2011 examiner's conclusions, and noted that there was no objective evidence of any TBI residuals.  The April 2011 examination did find a complaint of mild memory loss, attention, concentration, or executive functions, but no objective testing showed any evidence of those issues. 
 
A September 2011 VA examiner opined that the Veteran experienced a mild closed head injury in December 1999, and that the mild head injury had no residual deficits, providing more evidence against this claim.

The examiner opined that the Veteran's depression was mostly likely due to factors of daily life, and that her headaches were most likely due to vascular issues.  The CT scan was negative and neurological examinations showed no head injury residuals.    

A February 2010 lay statement from V.T.K. stated that he witnessed the Veteran being hit in the head with a falling chair while on active duty in Kings Bay, Georgia.  

In this regard, it is important for the Veteran to understand that that this decision does not suggest the Veteran did not injure herself many years ago.  The question, regarding this issue (beyond the question of whether these injuries happened during a period of military service) is whether she has TBI or residuals pf TBI at this time (a medical question).  Multiple VA examiners have found that the Veteran does not have any TBI residuals, and that her depression and migraine headaches are not related to the head injury she experienced in December 1999.

As such, the Veteran's claim for TBI residuals, to include migraine headaches and depression, fails.  While there is evidence that the Veteran did have a head injury in December 1999, the best evidence of record shows that the Veteran does not have a current diagnosis of any TBI residuals.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
  
The Board has considered whether the Veteran experienced TBI residuals at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of TBI residuals at any time during the pendency of this appeal (2006-on).  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosing the disorders, or a medical nexus, relating her claimed TBI residuals to ACDUTRA or INACDUTRA service.  To the contrary, the medical opinions in evidence show that while the Veteran did experience a closed-head injury in December 1999, the injury resolved without any residuals.  The medical evidence significantly points to other causes of the Veteran's claimed health issues - her headaches are related to vascular issues, and her depression to her multiple health issues and loss of employment.

Because the Veteran does not currently experience any TBI residuals, it is unnecessary for the Board to consider in detail whether the disorders are related to her periods of inactive or active duty for training.  Since the Veteran does not experience any disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Accordingly, service connection for TBI residuals is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of her claims.  In multiple written statements, the Veteran related that she believed that she had TBIS residuals consisting of migraine headaches and depression, and that they were related to the head injury she experienced in December 1999.

Although laypersons are competent to provide opinions on some medical issues, the specific issues in this case, diagnosing TBI residuals and their etiologies, fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose TBI residuals and their etiologies.  The claims file does not contain any medical examinations definitively diagnosing the Veteran with TBI residuals, or linking her self-reported symptoms to her periods of active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for TBI residuals, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for TBI residuals is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in September 2006, January 2007, December 2007, January 2010, March 2010, and October 2010 informing her of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for her various claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, VA treatment records, and Social Security Administration records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Board acknowledges that the Veteran has not been afforded a VA examination addressing her claimed back disability, bilateral wrist disability, and sinusitis and their relationship between to her active service.  No such examinations are required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statements suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related either to her military service or to each other are her own conclusory generalized lay statements, which are unsupported by even speculative medical evidence and in many cases significant evidence against the claim, including her own prior statements. 

Beyond this fact, the Board finds that the medical evaluations during service and VA and private treatment records provide more than enough medical evidence to address the Veteran's central concerns.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claims. 

Accordingly, the Board finds that referrals for VA medical examinations are not warranted.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The application to reopen a claim for service connection for left wrist tendonitis is granted, to this extent only.

The application to reopen a claim for service connection for migraine headaches is granted, to this extent only.

The application to reopen a claim for service connection for a back disability is granted, to this extent only.

The application to reopen a claim for service connection for sinusitis is granted, to this extent only.

Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome and tendonitis, is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for sinusitis is denied. 

Entitlement to service connection for a TBI and its residuals, to include depression, and migraine headaches, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


